STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

TIMOTHY JOHN METHVIEN NO. 2022 CW 0897
VERSUS
OUR LADY OF THE LAKE NOVEMBER 7, 2022

HOSPITAL, DR. JENNIFER
DAVIDSON, AND ABC INSURANCE

 

COMPANY

In Re: Dr. Jennifer Meyer, applying for supervisory writs,
21st Judicial District Court, Parish of Livingston,
No. 164875.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT GRANTED. On July 14, 2022, the trial court rendered
a written judgment denying the defendant’s, Dr. Jennifer
Davidson Meyer’s, declinatory exception of insufficiency of
service of process and motion for involuntary dismissal.
However, at the June 20, 2022 hearing on Dr. Meyer’s exception
and motion, the trial court acknowledged that the plaintiff,
Timothy John Methvien, had died. There is no indication from
the record of this matter that a proper party plaintiff was
substituted for Mr. Methvien prior to the trial court’s July 14,
2022 judgment. Upon the death of a litigant, a proper party
plaintiff must be substituted to allow the action to continue.
Foster v. State, Dep’t of Health & Hosps., 2009-0806 (La. App.
lst Cir. 10/27/09) 2009 WL 3460685, *1. A judgment rendered for
or against a deceased party is an absolute nullity. Id. (citing
Rainey v. Entergy Gulf States, Inc., 2001-2414 (La. App. Ilst
Cir. 6/25/04), 885 So.2d 1193, 1197, writs denied, 2004-1878,
1883, and 1884 (La. 11/15/04), 887 So.2d 478 and 479).
Therefore, the trial court’s July 14, 2022 judgment is null and
is hereby vacated.

WIL

COURT OF APPEAL, FIRST CIRCUIT

A cp]

DEPUTY CLERK OF COURT
FOR THE COURT